Citation Nr: 1508361	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  07-35  981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for a left knee medial meniscus tear.

3.  Entitlement to service connection for a right ankle disorder.
 
4.  Entitlement to service connection for a left foot disorder.
 
5.  Entitlement to service connection for a right foot disorder.
 

REPRESENTATION

Appellant represented by:	John S. Berry, Sr. Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty service from May 1975 to May 1978 and from September 1980 to June 1983. 

The Board notes that the Veteran also served from November 1983 to March 1987; however, his discharge from this period of service was under conditions other than honorable.  In a May 2006 Administrative Decision, the RO determined that the Veteran's period of service from November 11, 1983 to March 27, 1987, was dishonorable and a statutory bar to VA benefits.  The previous periods of service from May 28, 1975 to May 23, 1978, and from September 4, 1980 to June 3, 1983 were verified as honorable.  The decision held that the Veteran would be entitled to health care under Chapter 17 of Title 38 of the US Code for any disability determined to be incurred or aggravated during service based on his prior periods of honorable service.  The Veteran did not appeal this decision and it became final.  Hence, the Board will not recognize the period of service from November 1983 to March 1987 in determining eligibility for in-service incurrence as the Veteran was discharged from this period of service under dishonorable conditions.  See 38 C.F.R. § 3.12(c) (6). 

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2006, October 2012 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before an Acting Veterans Law Judge at a November 2009 travel board hearing at the Muskogee, Oklahoma, RO.  A transcript of the hearing is of record and has been reviewed.  The Acting Veterans Law Judge is unfortunately no longer with the Board.  The Veteran was informed of the Acting Judge's departure and offered the opportunity to have a second hearing, which he declined, and requested that the Board decide his claims based on the evidence of record.

In a July 2010 decision, the Board, in part, denied service connection for a right foot disorder, a left foot disorder, and a right ankle strain.  The Veteran appealed the Board's decisions as to these issues to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Order, the Court granted a Joint Motion for Remand which included vacating the July 2010 Board decision as it pertained to the issues of service connection a right foot disorder, a left foot disorder, and a right ankle strain. 

Additionally, in the July 2010 decision, the Board also denied service connection for a low back disorder, a left hip disorder, a right hip disorder, shin splints, a sleep disorder, a right knee disorder, and a left leg disorder; and remanded the claim of entitlement to service connection for left knee strain.  The Veteran did not appeal these additional denied issues and the Court dismissed these issues in its April 2011 Order. 

In December 2011, the Board remanded the remaining service connection claims for additional development, to include VA examinations.

In an October 2012 rating decision, the RO granted entitlement to PTSD and assigned an initial evaluation of 30 percent.  The Veteran has appealed this initial rating.

In a December 2013 decision, the Board, in part granted service connection for a left knee medial meniscus tear, denied service connection for a right ankle disability and remanded the issues of entitlement to service connection for right and left foot disorders, and entitlement to an initial rating in excess of 30 percent for PTSD.  The Veteran appealed the Board's decisions as to the issue of entitlement to service connection for a right ankle disability to the Court.  In a September 2014 Order, the Court granted a Joint Motion for Remand which included vacating the December 2013 Board decision as it pertained to the issue of entitlement to service connection for a right ankle. 

In a January 2014 rating decision, the RO effectuated the grant of service connection for a left knee medial meniscus tear and assigned an initial 10 percent disability evaluation, effective February 28, 2005.  The Veteran has appealed this initial rating.

Notably, in a January 2015 correspondence, the Veteran's representative indicated that the Veteran had relocated to a new address and requested that jurisdiction of his claims be transferred to the RO in North Little Rock, Arkansas.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to total disability based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an initial rating in excess of 30 percent for PTSD, entitlement to service connection for a right ankle disorder, entitlement to service connection for a left foot disorder and entitlement to service connection for a right foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDING OF FACT

The Veteran's service-connected left knee medial meniscus tear disability has been manifested by pain and tenderness, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.


CONCLUSION OF LAW

The Veteran's service-connected left knee medial meniscus tear does not meet the criteria for an initial rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a March 2009 letter, prior to the date of the issuance of the appealed January 2014 rating decision.  This letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted for radiculopathy of the lower left extremity and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured. 

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in August 2010, January 2012 and August 2014.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the August 2010, January 2012 and August 2014 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2014); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in November 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Acting Veterans Law Judge (AVLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter of nexus.  The AVLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Higher Initial Rating Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran's left knee disability is currently rated at an initial 10 percent disability evaluation under Diagnostic Code 5260.  38 C.F.R. §§ 4.20, 4.27 (2014).  Diagnostic Code 5260 is applicable to limitation of flexion of the knee.  As will be discussed below, the range of motion findings noted on VA examination have consistently failed to show a degree of limitation of flexion contemplated by a 10 percent rating under Diagnostic Code 5260.  However, it appears from the rating decision on appeal that the RO relied primarily on the provisions of 38 C.F.R. § 4.59 (2014) in awarding the 10 percent rating, which provides that painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.

Limitation of flexion is rated as follows: flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Limitation of extension is rated as follows: extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2014).

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14 . See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Factual Background and Analysis

The Veteran underwent a VA examination in August 2010.  The Veteran reported having pain in his left knee for years.  The knee hurt and swells intermittently and the pain was increasing.  He was recently told by the VA clinic that there was a tear of his ligament in his knee.  There was no history of surgery and he did not use a brace or walking aid.  There was no deformity, giving way, instability, stiffness, weakness, incoordination, or decreased speed of joint motion.  There was pain and the left knee swelled on and off.  He reported that it was hard to get up when he knelt down.  There were no episodes of dislocation or sublaxation and no locking episodes or effusion.  The condition did not affect the motion of the joint and there were no flare-ups of joint disease.  There were no constitutional symptoms of arthritis.  He was able to stand for 10 to 15 minutes and able to walk 1/4 mile.  Gait was normal and there was no other evidence of abnormal weight bearing.  There was no loss of bone or part of a bone and no inflammatory arthritis.  On examination of the left knee, the examiner noted that there was no abnormal finding noticed.  There was no swelling, edema or effusion.  There was no weakness, instability or tenderness.  There were no abnormal movements or guarding.  McMurray's, Lachman's and Drawer's tests were all negative.  The Veteran reported pain during all the movements especially during flexion and extension from the flexion position but he was able to tolerate the pain.  There was no crepitation, no mass behind the knee, no clicks or snaps, no grinding, no instability, no patellar abnormality, no meniscus abnormality and no abnormal tendons or bursae.  Flexion was from 0 to 120 degrees without pain and with pain up to 135 degrees.  His left knee extension was normal.  There was objective evidence of pain following repetitive motion but no additional limitations after 3 repetitions of range of motion.  There was no joint ankylosis.  He was not in any distress and walked without aids and did not wear any braces.  His posture and gait were normal.  X-rays demonstrated osteoarthritis of the left knee.  The diagnosis was mild degenerative changes of the left knee with minimal loss of function.

The Veteran underwent a VA examination in January 2012.  The examiner noted that the Veteran had a left knee medial collateral ligament sprain diagnosed in October 1981, a left knee medial meniscus tear diagnosed in September 2005 and trace degenerative joint disease patella diagnosed in January 2012.  The Veteran reported a frequent, dull ache pain located in the medial and lateral knee and under the patella.  He reported weakness, stiffness, swelling, heat and redness.  He also had instability, and giving way with a fall once a week with no injury, fatigability, lack of endurance and loss of motion.  He denied locking or deformity.  He reported that the pain was progressively worse with increased intensity and frequency of pain.  There were no incapacitating episodes related to this condition.  He reported a clicking and warmth inside the knee with rotation of the knee with weight bearing.  He reported 1 to 2 periods of flare-ups per week which he described as moderate to severe.  The flare-ups lasted at least 30 minutes.  During flare-ups, there was no redness with increased warmth and additional limitation of inability to bear weight, walk on stairs.  On examination, flexion was from 0 to 140 degrees or greater with pain beginning at 135 degrees.  Extension was 0 without evidence of painful motion.  After 3 repetitions, flexion was again 0 to 140 degrees or greater.  He did not have additional limitation in range of motion of the knee following repetitive testing but did have functional loss and/or functional impairment as he had excess fatigability and pain on movement.  There was pain on palpation of the soft tissue.  Muscle strength and stability testing was normal.  There was no evidence or history of recurrent patellar sublaxation/dislocation.  It was noted that the Veteran had a meniscal tear of the left knee with frequent episodes of joint pain.  The Veteran occasionally used a brace or a cane.  X-rays demonstrated trace degenerative joint disease of the patella but an otherwise normal joint examination.  The examiner indicated that the Veteran's left knee disability did not impact the Veteran's ability to work.

The Veteran underwent a VA examination in August 2014.  On examination, flexion was from 0 to 110 degrees with evidence of painful motion beginning at 90 degrees.  Extension was from 0 degrees with no painful motion.  After repetitive motion, flexion was from 0 to 110 degrees with 0 degrees of extension.  He did not have additional limitation in range of motion of the knee following repetitive testing but did have functional loss and/or functional impairment as he had excess fatigability, pain on movement and less movement than normal.  There was pain on palpation of the soft tissue.  Muscle strength and stability testing was normal.  There was no evidence or history of recurrent patellar sublaxation/dislocation.  The Veteran had a meniscal tear and experienced frequent episodes of joint pain and frequent episodes of joint effusion.  The Veteran did not use any assistive devices or braces.  The impact on the Veteran's work was limited squatting, walking distances and climbing.  The examiner noted that there were additional contributing factors of pain, weakness, fatigability and/or incoordination and there was additional limitation of functional ability of the knee joint during flare-ups or repeated use over time.  He had tenderness of the joint and was symptomatic at the time as he indicated that his activities that involved climbing, walking distances and squatting were limited by flares.  The degree of additional range of motion could only be speculated.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the Veteran's left knee medial meniscus tear as the Veteran did not demonstrate flexion limited to 30 degrees so as to warrant an increased rating under Diagnostic Codes 5260.  Furthermore, extension has never been limited to 10 degrees so as to warrant a separate rating under Diagnostic Code 5261.  Namely, the Veteran's most severe limitation of motion was during the most recent VA examination in August 2014 where flexion was to 110 degrees and extension was to 0 degrees.  

While VA examiner noted the Veteran's complaints of pain, these complaints do not result in additional functional impairment that would result in the limitation of motion to a level contemplated by a rating in excess of 10 percent.  Furthermore, the 10 percent currently assigned already contemplates painful motion.

While the Board notes that the VA examiners indicated that the Veteran reported that flare-ups impacted the function of his knee as he had pain, and was limited in his activities involving climbing, squatting or walking distances, the Board has taken this into account.  However, even during flare-ups the pain did not result in the functional equivalent of flexion to 45 degrees or less or extension to 10 degrees or more as contemplated by compensable ratings.  Additionally, while the August 2014 VA examiner indicated that any additional limitation would be speculative, all the VA examiners specifically determined that the Veteran did not have additional limitation in range of motion of the left knee following repetitive use testing.  The Board finds that the 10 percent evaluation assigned for the left knee adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his left knee disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, higher evaluations based on functional loss are not warranted.  See DeLuca, supra.

Additionally, while the Veteran reported instability, there is no showing of instability as the January 2012 and August 2014 VA examination report showed no instability, even upon specific instability testing.  As the medical findings showed no laxity and no objective evidence of subluxation, the Board concludes that a separate disability rating under Diagnostic Code 5257 is not warranted for the left knee.  In essence, the Board finds the consistent clinical findings by competent health care providers to be more probative than the Veteran's lay reports of instability.  

The Board has also considered other diagnostic codes to determine if a higher evaluation is warranted.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

The record reflects the Veteran has a history of meniscus tear, so the Board also considered application of Diagnostic Codes 5258 and 5259.  These codes apply to the symptomatic residuals of the removal of the meniscus (5259), and the symptoms applicable to a dislocated meniscus, with frequent episodes of locking, pain, and effusion into the joints (5258).  While the evidence does demonstrate pain and effusion, the Veteran has consistently denied a history of locking during his VA examinations.  Therefore the Board concludes that the criteria for a 20 percent rating under Diagnostic Code 5258 is not met.  Furthermore, the Veteran is already being compensated for painful movement; separate compensation under DC 5259 would be impermissible pyramiding.

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected left knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected left knee medial meniscus tear disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for a left knee medial meniscus tear is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to an initial rating in excess of 30 percent for PTSD, entitlement to service connection for a right ankle disorder, entitlement to service connection for a left foot disorder and entitlement to service connection for a right foot disorder.

Regarding the issue of entitlement to service connection for a right ankle disability, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran underwent a VA examination in August 2010 where the examiner found that it was "very difficult to give a [nexus] opinion without resorting to mere speculation".  As a result of this speculative opinion, in December 2011 the Board remanded this issue for a new VA examination.

Per the December 2011 remand instructions, the Veteran underwent a VA examination in January 2012.  The January 2012 VA examiner opined that the Veteran's "current right ankle condition" was less likely as not a result of any event or condition that occurred in service, to include the 1981 first degree sprain.  The examiner noted that there was no record of continuity of symptoms, and the Veteran reported similar bilateral ankle complaints, with some complaints worse in the left ankle.  The examiner also noted that a first degree ankle sprain was a minor injury, and that the examination in January 1981 was normal.  Notably, the examiner diagnosed "ankle pain," but did not diagnose a constitutional disorder and x-rays were normal.

However, the January 2012 VA examination is inadequate.  As noted by the September 2014 Joint Motion, the January 2012 VA examiner's opinion lacked adequate rationale.  Significantly, while the examiner did not provide any diagnosis other than the diagnosis of an ankle sprain in 1981, he noted that the Veteran reported right ankle symptoms and experienced functional loss.  The examiner also framed his conclusion in terms of the Veteran's "current right ankle" condition not being related to service.  As a result, it is not clear whether the January 2012 VA examiner believed that the Veteran had a diagnosable right ankle disability or in the alternative simply failed to provide a diagnosis.

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a right ankle disability, and that further medical opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Accordingly, the Board finds that a new VA examination is need to determine whether or not the Veteran has a current right ankle disability and if so, to provide an opinion to determine the nature and etiology of any current right ankle disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Regarding the issue of entitlement to service connection for right and left foot disorders, as noted above, the Board remanded these issues in December 2013 for further development.  The December 2013 Board remand essentially requested that the Veteran be afforded a new VA examination to determine the nature and etiology of his left and right foot disabilities as a previous January 2012 VA examination was inadequate.  The December 2013 Board remand specifically instructed the examiner to address the Veteran's in-service diagnoses of foot problems which included January 1981 complaints of bilateral pain in the first and second metatarsophalangeal joints for three years and an August 1983 reenlistment examination where he was noted to have mild pes planus and hallux valgus. 

In accordance with the December 2013 Board remand instructions, the Veteran underwent a VA examination in September 2014 for his left and right foot disability.  The September 2014 examiner opined that the Veteran's bilateral foot condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that there were notations of foot pain in service but provided no other rationale.

Accordingly, the September 2014 examination report does not comply with the Board's December 2013 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

On remand, an appropriate examiner should render an opinion in accordance with the Board's December 2013 directives to provide an adequate examination which provides a rationale that specifically addresses the Veteran's in-service diagnoses related to his feet.  Consequently, a new remand is required to comply with the holding of Stegall.

Regarding the issue of entitlement to an initial rating in excess of 30 percent for PTSD, in its December 2013 decision, the Board remanded this issue for further development to include providing a VA examination to determine the Veteran's correct psychiatric diagnosis or diagnoses, the symptoms associated with each diagnosis, and the severity of each diagnosis, if possible.

However, the evidence demonstrates that to date, no further development has taken place in regards to the December 2013 remand instructions as the Veteran has yet to undergo a VA examination for his service-connected PTSD since the December 2013 remand.  Thus, the issue of entitlement to an initial rating in excess of 30 percent for PTSD, is once again being remanded to ensure compliance with the December 2013 remand directives.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of his claimed right ankle disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a current right ankle disability and if so, whether it is at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A detailed rationale for any opinion expressed should be provided.  

In providing these opinions, the examiner must address the in-service treatment records reflecting complaints of both bilateral foot pain and a right ankle sprain, as well as the Veteran's statements as to having experienced pain since service. 

The examiner must provide supporting rationale for the opinions rendered, cite to the relevant evidence of record, and reconcile any contradictory evidence of record.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, but further explain in detail why it is not feasible to provide such a medical opinion based on both the evidence in the record and whether additional testing is necessary.  If such testing is necessary, the examiner identify what diagnostic studies would help resolve this question.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of his claimed left foot and right disabilities.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran has a current left foot or right foot disability that is related to or had its onset in service.  The examiner should specifically note the August 1983 reenlistment diagnoses of hallux valgus and pes planus.  The Veteran's contentions that he has had feet problems 'off and on, for a number of years,' must be taken into account by the VA examiner in rendering an opinion.  See June 2005 statement; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The examiner should provide a complete rationale for any opinions provided.  The examiner should also confirm that the complete claims file was reviewed, including service treatment records and post-service private treatment records.

4.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist.  The complete record, to include a copy of this Remand and access to virtual records, must be made available to and reviewed by the examiner.  Thereafter, the examiner must address the following:

 a. Identify all psychiatric disorders present on Axes I and II.

 b.  If PTSD is diagnosed, does the diagnosis meet all of the required criteria to include criterion A (specifically response to the stressor involved intense fear, helplessness or horror).

 c.  For all psychiatric disorders identified on Axis I other than PTSD, provide an opinion concerning whether each disorder is at least as likely as not related to the Veteran's periods of honorable service.

 d.  For all psychiatric disorders identified an Axis I other than PTSD, provide an opinion concerning whether each disorder is at least as likely as not a superimposed upon and/or aggravated congenital personality disorder.

 e.  If no additional psychiatric disorders are identified on Axis I (other than the previously diagnosed PTSD), then the examiner must reconcile these findings with the evidence of record which identifies diagnoses of personality disorder, rule out bipolar disorder, depression, and mood disorder.

 f.  Thereafter, the examiner must provide accurate and fully descriptive assessments of the frequency, manifestations and severity of the psychiatric symptomatology attributable to the Veteran's service-connected PTSD.  The VA examiner should expressly state which of the Veteran's psychiatric symptomatology are due to his service-connected PTSD, without regard to any non-service-connected psychiatric disorders which may be diagnosed.  Furthermore, the VA examiner should provide an opinion as to the Veteran's GAF score (due solely to his service-connected PTSD without regard to any non-service-connected psychiatric disorders which are diagnosed, if possible).  The examiner should also address the indication in the record that the Veteran's sleep disturbances are associated with caffeine intake and possible sleep apnea.

 If it is not possible to make the above distinctions, the VA examiner should state so and indicate the reasons why such distinctions could not be made. 

A complete rationale for all opinions must be provided.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


